Citation Nr: 0214582	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1972, and active duty for training from October 1988 to March 
1989.  He died in September 2000, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 
2000, which denied service connection for the cause of the 
veteran's death.  [The Board notes that the RO also listed an 
issue of eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the appellant 
has not specifically claimed Chapter 35 educational benefits.  
Moreover, Chapter 35 educational benefits eligibility is a 
normal consequence of a favorable finding on service 
connection for the cause of a veteran's death.  Under the 
circumstances, the Board finds no separate appellate issue of 
Chapter 35 educational benefits eligibility.]


FINDINGS OF FACT

1.  The veteran died years after service from congestive 
heart failure; his heart disorder began years after service 
and was not caused by any incident of service.

2.  The veteran's service-connected multiple sclerosis 
substantially and materially contributed to his death.


CONCLUSION OF LAW

A service-connected disability contributed to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's death, service connection was 
established for multiple sclerosis, with rated manifestations 
of weakness of the upper and lower extremities, urinary 
incontinence, and diplopia.  In addition, service connection 
was in effect for lesser conditions, including spondylosis of 
the lumbosacral spine, a postoperative ganglion cyst of the 
left wrist, and a postoperative pilonidal cyst.  His combined 
rating for service-connected conditions was 60 percent at the 
time of his death.

The veteran had active service from December 1968 to November 
1972, and active duty for training from October 1988 to March 
1989.  Service medical records do not show any heart 
abnormalities during either period of service.  

In July 1989, he was seen at a military facility, complaining 
of pain in the right hip radiating to the foot, and numbness 
in the right leg.  

Medical records from the Dora Clinic dated from November 1989 
to November 1994 show that the veteran had a blood pressure 
of 140/100 in October 1991.  Subsequently, he was treated for 
hypertension, although he was often noncompliant with 
medication.  In August 1992, he complained of numbness all 
over his face, which had been present to varying degrees for 
a year or two.  He also reported intermittent weakness, and 
some vertical diplopia in the right eye at times.  His blood 
pressure was 160/100.  A computerized tomography (CT) scan 
did not disclose any abnormalities.  Diagnoses of 
hypertension, sinusitis, and numbness in the face of 
undetermined origin were noted.  In November 1994, during a 
follow-up for bronchitis and sinusitis, some slight eye droop 
in the right side which had been present for many months was 
noted, and the veteran was referred for a neurology consult, 
to rule out myasthenia gravis.  

In November and December 1994, the veteran underwent work-up 
by a neurologist, F. Thomas, M.D.  Symptoms of ptosis, 
diplopia, and facial numbness were noted.  An magnetic 
resonance imaging (MRI) scan showed lesions, which were 
interpreted as most likely representing small vessel ischemic 
changes and unlikely a demyelinating process.  However, a 
lumbar puncture disclosed oligoclonal bands in his spinal 
fluid.  Evoked potential studies were conducted, which were 
inconclusive.  There were some borderline abnormalities noted 
that were consistent with multiple sclerosis, but certainly 
not diagnostic.  

In January 1995, possible multiple sclerosis was diagnosed, 
with symptoms of lesion on MRI, abnormal blink reflex and 
oligoclonal bands in spinal fluid noted.  In February 1995, 
he complained of having had a spell of right arm weakness and 
heaviness, which had lasted about two days and then gradually 
resolved.  He also complained of feeling fatigued easily, and 
some difficulties with his gait when he got tired.  On 
examination, he had 5/5 power throughout.  The diagnosis was 
probable multiple sclerosis.  

Subsequent records show that in March 1995, he was evaluated 
for abnormal blood counts, which resulted in a diagnosis of a 
myeloproliferative disorder.  He was also treated for 
hypertension, and in March 1997, after an electrocardiogram 
disclosed possible myocardial ischemia and bradycardia, a 
pacemaker was implanted.  

In April 1998, in connection with a disability claim, he was 
evaluated by D. O'Neal, M.D.  The veteran said he had had 
intermittent symptoms over several years which had now 
settled into a more steady symptomatology that included 
generalized weakness, fatigue, leg spasms, blurred vision, 
diplopia, heaviness of the right leg, poor sleep, 
incontinence, hand tremors, nystagmus, and some dysphagia.  
He complained of deterioration in his memory and difficulty 
with handling small objects.  He could walk 200 feet, but 
then was so fatigued he had to go to bed.  On examination his 
mental status was normal.  Cranial nerves were intact except 
for right ptosis.  Motor strength was 4+/5 with normal fine 
and motor and tone in the upper extremities.  The lower 
extremities had 4+/5 strength in the left and 3+/5 in the 
right  He walked slowly limping favoring the right leg.  The 
impression was secondarily progressive multiple sclerosis by 
history with deficits as described.  Subsequent treatment 
records dated from May 1998 to April 1999 showed treatment 
for multiple sclerosis with various medications.  In April 
1999, the veteran complained of increased fatigue and said 
his legs would tire on walking 100 feet to the mailbox and 
back.  

According to an aid and attendance examination in October 
1998, the veteran walked with mild unsteadiness, and did not 
walk with any assistive devices, or need assistance in 
activities of daily living.  

On a VA examination in May 1999, he complained of diplopia, 
blurred vision, occasional incontinence, fatigue and 
unsteadiness with spasticity in bot upper and lower 
extremities.  Also noted were hypertension, conduction 
disorder with pacemaker due to bradycardia, and coronary 
atherosclerosis.  In addition, Neurological examination noted 
upper motor strength to be 5/5, and lower motor strength, 4-
/5.  He walked slowly, dragging his feet.  Diagnoses included 
multiple sclerosis and low back pain.

Dr. O'Neal's records show that in August 1999, it was 
indicated that he had a recent exacerbation of multiple 
sclerosis, which seemed to be improving somewhat.  In 
December 1999, it was noted that since his last visit he had 
had pneumonia, congestive heart failure, and had undergone 
heart catheterization which showed inoperable coronary artery 
stenosis.  He still had leg weakness, tinnitus, episodic 
blurring of vision, and unsteadiness.  All in all, his 
multiple sclerosis symptoms had remained unchanged.  His gait 
showed fairly good coordination, and motor was 4+/5 in the 
arms and 4/5 in the legs.  

Records show that the veteran underwent an evaluation at the 
Advanced Heart Failure/Heart Transplantation Section of the 
University of Alabama School of Medicine in June 2000.  B. 
Foley, M.D., noted that the veteran had a history of 
polycythemia vera, multiple sclerosis, coronary artery 
disease, and congestive heart failure.  His cardiomyopathy 
seemed out of proportion to his recurrent coronary artery 
disease, so an idiopathic process was suspected as well.  Dr. 
Foley noted that although his multiple sclerosis was a 
contraindication to transplantation, he was unsure of this 
diagnosis, since his principle symptoms of fatigue, weakness 
and dizziness could all be from congestive heart failure.  He 
recommended a second opinion from neurology.  However, it was 
also noted that the veteran smoked one pack per day, and it 
was observed that transplantation could not be considered 
until he had been tobacco free for at least six months.  The 
veteran was informed of this, and provided information on 
tobacco cessation.  The transplant work-up was canceled for 
the time being, although a second opinion from neurology was 
still recommended, to get it out of the way.  

Records from D. Sibley, M.D., show that cardiac 
catheterization in July 2000 disclosed congestive heart 
failure and angina.  In August 2000, he had increased chest 
pain and shortness of breath.  In September 2000, a week 
prior to his death, he was noted to be doing better after a 
recent admission and adjustment of medication, although he 
still continued to have significant shortness of breath with 
exertion.  The assessment was cardiomyopathy.  The problem 
list also included multiple sclerosis.

According to the veteran's death certificate, he died in 
September 2000, at his home, at the age of 50 years, of 
congestive heart failure.  No contributory cause of death was 
listed.

In October 2000, Dr. Sibley wrote that the veteran had been 
unable to receive cardiac transplantation because of his 
other illness, multiple sclerosis.  He said this contributed 
to his death since cardiac transplantation was the only 
choice of treatment for his end-stage heart disease.  

At an RO hearing in March 2001, the appellant testified that 
she was a registered nurse.  She said that the veteran's 
heart problems increased at the time his multiple sclerosis 
became debilitating.  She also stated that he developed 
weakened lung function due to his multiple sclerosis, which 
also contributed to his heart problem.  She further testified 
that the veteran was unable to undergo a heart transplant, 
due to the multiple sclerosis.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the appellant has been notified of the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death, and of the 
respective obligations of the VA and her to obtain different 
types of evidence.  Identified treatment records have been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from December 1968 to 
November 1972, and active duty training from October 1988 to 
March 1989.  He died in September 2000 from congestive heart 
failure.  The evidence does not show heart disease was 
incurred in or aggravated by service, and thus it must be 
considered a non-service-connected disability.

The appellant primarily argues that veteran's death should be 
service connected on the basis that his service-connected 
multiple sclerosis contributed to death.  Medical statements 
suggest that the service-connected multiple sclerosis 
interfered in treatment of non-service-connected heart 
disease, in that the multiple sclerosis was a major factor in 
ruling out the veteran for a needed heart transplant.  
Medical records from the time preceding death also show that 
service-connected multiple sclerosis affected the veteran 
with general weakness and fatigue, making it more difficult 
to overcome the effects of chronic non-service-connected 
heart disease.  It should be noted that a service-connected 
condition may be considered a contributory cause of death if 
it results in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of another condition 
which was the primary cause of death, or if a service-
connected condition has a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(3) and (4).  

Considering all evidence in this case, the Board finds that 
while the primary cause of death (heart disease) was non-
service-connected, the veteran's service-connected multiple 
sclerosis substantially or materially contributed to his 
death.  Thus service connection for the cause of death is 
warranted.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

